USCA4 Appeal: 20-1533      Doc: 27         Filed: 06/15/2022     Pg: 1 of 8




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-1533


        CATHERINE E. SHARKEY, individually and on behalf of all others similarly
        situated; RON SEVEAN,

                             Plaintiffs - Appellants,

                      v.

        FORTRESS SYSTEMS INTERNATIONAL, INC., d/b/a Fortress Mobile; ZHONG
        SU, a/k/a Jack Su, individually,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:18-cv-00019-FDW-DCK)


        Submitted: May 2, 2022                                            Decided: June 15, 2022


        Before NIEMEYER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: L. Michelle Gessner, GESSNERLAW, PLLC, Charlotte, North Carolina, for
        Appellants. Frederick M. Thurman, Jr., SHUMAKER, LOOP & KENDRICK, LLP,
        Charlotte, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1533      Doc: 27          Filed: 06/15/2022     Pg: 2 of 8




        PER CURIAM:

               Catherine Sharkey and Ron Sevean (collectively, “Plaintiffs”) appeal the district

        court’s order granting summary judgment in favor of Zhong Su and Fortress Systems

        International, Inc., d/b/a Fortress Mobile (“Fortress”) (collectively, “Defendants”), on

        Sharkey’s retaliation claim pursuant to Title VII of the Civil Rights Act of 1964, as

        amended, 42 U.S.C. §§ 2000e to 2000e-17 (Title VII), and the court’s subsequent order

        denying Plaintiffs’ motion for a new trial in relation to the court’s issuance of a directed

        verdict in favor of Defendants on Sharkey’s pay disparity claims under Title VII and the

        Equal Pay Act of 1963, 29 U.S.C. § 206(d) (EPA). We affirm.

               As to Sharkey’s retaliation claim, “[w]e review de novo a district court’s grant or

        denial of a motion for summary judgment, construing all facts and reasonable inferences

        therefrom in favor of the nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co.,

        886 F.3d 346, 353 (4th Cir. 2018). Summary judgment is appropriate “if the movant shows

        that there is no genuine dispute as to any material fact and the movant is entitled to

        judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material fact

        exists if the evidence is such that a reasonable jury could return a verdict for the nonmoving

        party.” Reyes v. Waples Mobile Home Park Ltd. P’ship, 903 F.3d 415, 423 (4th Cir. 2018)

        (internal quotation marks omitted). Conversely, “[w]hen a party fails to establish the

        existence of an element essential to that party’s case, there is no genuine issue of material

        fact.” Perkins v. Int’l Paper Co., 936 F.3d 196, 205 (4th Cir. 2019). “If the evidence is

        merely colorable, or is not significantly probative, summary judgment may be granted.”



                                                      2
USCA4 Appeal: 20-1533       Doc: 27         Filed: 06/15/2022      Pg: 3 of 8




        Holland v. Wash. Homes, Inc., 487 F.3d 208, 213 (4th Cir. 2007) (internal quotation

        marks omitted).

               “A plaintiff may prove a Title VII retaliation claim either through direct evidence

        of retaliatory animus or via the application of the McDonnell Douglas[1] burden-shifting

        framework.” Roberts v. Glenn Indus. Grp., 998 F.3d 111, 122 (4th Cir. 2021). To establish

        a prima facie case of retaliation under the burden-shifting framework, a plaintiff must show

        that (1) she engaged in protected activity; (2) the employer took an adverse action against

        her; and (3) there is a “causal connection between the protected activity and the adverse

        action.” Ray v. Int’l Paper Co., 909 F.3d 661, 669 (4th Cir. 2018). Once a plaintiff

        establishes her prima facie case, the burden shifts to her employer “to show that its

        purportedly retaliatory action was in fact the result of a legitimate non-retaliatory reason.”

        Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 250 (4th Cir. 2015). “If the employer makes

        this showing, the burden shifts back to the plaintiff to rebut the employer’s evidence by

        demonstrating that the employer’s purported nonretaliatory reasons were not its true

        reasons, but were a pretext for discrimination.” Id. (internal quotation marks omitted). We

        have reviewed the record and conclude that the district court did not err in finding that

        Sharkey failed to establish a prima facie case of retaliation.

               Before moving to the merits of the district court’s entry of a directed verdict on

        Sharkey’s pay disparity claims, we first review the evidentiary rulings on which those

        decisions relied, starting with the court’s imposition of sanctions in light of Plaintiffs’


               1
                   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                                      3
USCA4 Appeal: 20-1533       Doc: 27         Filed: 06/15/2022      Pg: 4 of 8




        failure to respond to, or later supplement their response to, an interrogatory during

        discovery. “We review for an abuse of discretion both the district court’s finding of a

        disclosure violation and its decision to exclude evidence as a discovery sanction.”

        Benjamin v. Sparks, 986 F.3d 332, 341 (4th Cir. 2021) (internal quotation marks omitted).

        If a party “who has responded to an interrogatory” later “learns that in some material

        respect the disclosure or response is incomplete or incorrect, and if the additional or

        corrective information has not otherwise been made known to the other parties during the

        discovery phase or in writing,” that party “must supplement or correct its disclosure or

        response . . . in a timely manner.” Fed. R. Civ. P. 26(e)(1)(A). A party who “fails to

        provide information” under Rule 26(e) “is not allowed to use that information . . . at a trial,

        unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

               In determining whether a party’s nondisclosure is substantially justified or harmless,

        courts consider

               (1) the surprise to the party against whom the evidence would be offered; (2)
               the ability of that party to cure the surprise; (3) the extent to which allowing
               the evidence would disrupt the trial; (4) the importance of the evidence; and
               (5) the nondisclosing party’s explanation for its failure to disclose the
               evidence.

        Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 397 (4th Cir. 2014) (citation

        omitted). “[A] district court is not required to tick through each of the[se] factors and

        retains broad discretion in determining whether a party’s nondisclosure or untimely

        disclosure of evidence is substantially justified or harmless.” Benjamin, 986 F.3d at 343

        (cleaned up). “The party failing to disclose information bears the burden of establishing

        that the nondisclosure was substantially justified or was harmless.” Bresler v. Wilmington

                                                      4
USCA4 Appeal: 20-1533       Doc: 27          Filed: 06/15/2022      Pg: 5 of 8




        Tr. Co., 855 F.3d 178, 190 (4th Cir. 2017). Our review of the record leads us to conclude

        that the district court did not abuse its discretion in concluding that Plaintiffs’ failure to

        supplement their response to Defendants’ interrogatories was not substantially justified or

        harmless, nor did the court abuse its discretion by therefore prohibiting Sharkey from

        relying on Sevean as a comparator at trial.

               As to the parties’ stipulations, “it is within the district court’s discretion to reopen a

        case to admit new evidence.” Levy v. Lexington Cnty., 589 F.3d 708, 714 (4th Cir. 2009).

        In reviewing whether a district court abused its discretion by refusing to reopen a case to

        admit additional evidence, “we consider whether (1) the evidence sought to be introduced

        is especially important and probative; (2) the moving party’s explanation for failing to

        introduce the evidence earlier is bona fide; and (3) reopening will cause undue prejudice

        to the nonmoving party.” Id. A court generally abuses its discretion by refusing to reopen

        a case “if its refusal to reopen works an injustice in the particular circumstances.” Id. at

        715 (internal quotation marks omitted). After reviewing the record, we conclude that the

        district court did not err in finding that the stipulations were not part of the case before

        the jury when they had neither been read into the record nor otherwise introduced into

        evidence. 2




               2
                 Because Plaintiffs do not challenge the district court’s decision under Levy to allow
        them to only partially reopen their case, they have forfeited consideration of that portion
        of the court’s decision on appeal. Abdul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d
        278, 290 (4th Cir. 2018) (“[C]ontentions not raised in the argument section of the opening
        brief are abandoned.” (internal quotation marks omitted)).

                                                       5
USCA4 Appeal: 20-1533         Doc: 27       Filed: 06/15/2022      Pg: 6 of 8




               Finally, we review de novo a district court’s grant of a motion for a directed verdict,

        construing the evidence in the light most favorable to the nonmoving party. 3 Horne v.

        WTVR, LLC, 893 F.3d 201, 210 (4th Cir. 2018). A district court should direct a verdict and

        withdraw the case from the jury when “the facts and the law will reasonably support only

        one conclusion,” Hawkins v. PepsiCo, Inc., 203 F.3d 274, 279 (4th Cir. 2000) (internal

        quotation marks omitted), or “when any verdict in favor of the nonmoving party necessarily

        will be premised upon speculation and conjecture,” Horne, 893 F.3d at 210 (internal

        quotation marks omitted). “The question is not whether there is no evidence, but whether

        there is sufficient evidence upon which a jury can properly proceed to reach a verdict,

        although a mere scintilla of evidence is not enough to defeat a motion for a directed

        verdict.” Gairola v. Va. Dep’t of Gen. Servs., 753 F.2d 1281, 1285 (4th Cir. 1985)

        (citation omitted).

               “To establish a prima facie case under the EPA, a plaintiff must demonstrate: (1)

        the employer paid different wages to an employee of the opposite sex, (2) for equal work

        on jobs requiring equal skill, effort, and responsibility, which jobs (3) all are performed

        under similar working conditions.” Evans v. Int’l Paper Co., 936 F.3d 183, 196 (4th Cir.

        2019). This standard requires a plaintiff to show that she and her comparators had

        “virtually identical jobs,” which requires more than a showing that they held “the same title


               3
                 Although Plaintiffs appeal the district court’s denial of their motion for a new trial
        regarding these claims, their arguments on appeal challenge the court’s underlying grant
        of a directed verdict on those claims rather than the court’s decision not to grant them a
        new trial. We therefore apply the standard of review for the grant of a directed verdict
        rather than the standard of review for the denial of a motion for a new trial.

                                                      6
USCA4 Appeal: 20-1533       Doc: 27         Filed: 06/15/2022      Pg: 7 of 8




        and the same general responsibilit[ies].” Id. Upon review, we conclude that the district

        court did not err in finding that Sharkey did not present sufficient evidence at trial for her

        EPA claim to proceed to the jury.

               In order to establish a claim of sex-based wage discrimination under Title VII, a

        plaintiff may proceed either through direct evidence discrimination or under the McDonnell

        Douglas burden-shifting framework. Spencer v. Va. State Univ., 919 F.3d 199, 207 (4th

        Cir. 2019). When proceeding under the McDonnell Douglas framework, a plaintiff must

        show that “(1) she is a member of a protected class, (2) she was performing her job

        satisfactorily, (3) an adverse employment action occurred, and (4) the circumstances

        suggest an unlawfully discriminatory motive.” Id. Once the plaintiff establishes her prima

        facie case, the burden shifts to the employer to articulate a nondiscriminatory reason for

        the disparity, which the plaintiff must then prove “is merely pretextual for invidious

        discrimination.” Id. at 208.

               “Where, as here, the prima facie case of wage discrimination is based on

        comparators, the plaintiff must show that she is paid less than men in similar jobs.” Id. at

        207. A plaintiff proceeding under Title VII is only required to show that her job and the

        proposed comparators’ jobs are “similar rather than equal”; however, this requires her to

        show that “the proposed comparators are not just similar in some respects, but similarly-

        situated in all respects.” Id. (cleaned up). After reviewing the record, we conclude that the

        district court did not err in finding that Sharkey did not present sufficient evidence at trial

        for this claim to go to the jury.



                                                      7
USCA4 Appeal: 20-1533      Doc: 27         Filed: 06/15/2022      Pg: 8 of 8




               We therefore affirm the district court’s orders. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     8